Title: To Thomas Jefferson from Peter Carr, 28 March 1793
From: Carr, Peter
To: Jefferson, Thomas



My dear Sir
Monticello. March. 28. 1793.

I wrote you some time in December last, from Richmond, but am informed by Mrs. Randolph that the letter has not been received. I am sorry for this on one account principally. I wished to have your approbation to a measure, which I had in contemplation respecting some negroes, formerly claimed as my property under my Grandfather’s will. Your opinion with respect to the right I knowe—tis only with regard to the propriety and expediency of my bringing it forward again that I would ask your opinion. Though I can conceive nothing improper in an attempt to regain this property yet perhaps in my own case I am not the proper judge. Any hint from you therefore on the subject either way would determine me.
In expectation of seeing You here early this spring, I have hitherto said nothing of the business of the law. My intention is to commence the practice early this summer. I have yet however fixed on no place, and must remain undetermined untill I hear from you. My mother wrote to you some time ago and wishes to know if you have received her letter. With hearty wishes for your prosperity and happiness, believe me to be Dear Sir yr. affectionate friend and Servt.

P: Carr

